FILED
                            NOT FOR PUBLICATION
                                                                             FEB 27 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OSCAR EDUARDO HUELGAS,                           No.   15-72518

              Petitioner,                        Agency No. A092-190-293

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 12, 2018
                            San Francisco, California

Before: HAWKINS, BEA, and N.R. SMITH, Circuit Judges.

      Oscar Eduardo Huelgas, a native and citizen of Mexico, petitions for review

of the order by the Board of Immigration Appeals (“BIA”) (a) dismissing his

appeal from an immigration judge’s (“IJ”) denial of Huelgas’s motion to reopen




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
and (b) denying Huelgas’s motion to remand. We have jurisdiction under 8 U.S.C.

§ 1252. We grant the petition for review.

1.    The BIA abused its discretion in rejecting Huelgas’s request for equitable

tolling of the ninety-day filing deadline. See 8 C.F.R. § 1003.2(c)(2); see also

Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (holding that equitable

tolling is available “when a petitioner is prevented from filing [a motion to reopen]

because of deception, fraud, or error, as long as the petitioner acts with due

diligence in discovering the deception, fraud, or error”). Huelgas requested

equitable tolling, because he alleges the immigration judge committed error by

failing to inform Huelgas that he may have been eligible for relief from removal.

      The BIA held that the Huelgas’s claims are not “allegations of ‘deception,

fraud, or error’” but rather “attacks on the underlying removal order.” The

government asserts that the BIA meant that there was no allegation of deception,

fraud, or error, because (at the time of the hearing) Huelgas had not demonstrated

apparent eligibility for § 212(c) relief. However, it is not clear that the BIA found

that Huelgas was not apparently eligible for § 212(c) relief, therefore, we cannot

affirm on this ground. See Navas v. INS, 217 F.3d 646, 658 n.16 (9th Cir. 2000)

(We “cannot affirm the BIA on a ground upon which it did not rely.”).




                                            2
      As a general rule, “[i]mmigration judges must adequately explain the

hearing procedures to the alien, and where immigrants proceed pro se, the judges

have a duty to fully develop the record. They are also required to inform

immigrants of any ability to apply for relief from removal and the right to appeal

removal orders.” J.E.F.M. v. Lynch, 837 F.3d 1026, 1036-37 (9th Cir. 2016)

(internal quotation marks and citations omitted); see also C.J.L.G. v. Sessions, 880
F.3d 1122, 1147 (9th Cir. 2018) (noting that an IJ must advise an alien of

“apparent eligibility” to apply for relief from removal (quoting 8 C.F.R.

§ 1240.11(a)(2)). Because “[f]ailure to advise an alien of ‘apparent eligibility’ to

apply for relief [would be] a due process violation,” C.J.L.G., 880 F.3d at 1147-48

(quoting United States v. Rojas-Pedroza, 716 F.3d 1253, 1263 (9th Cir. 2013)), the

BIA erred when it concluded that the IJ’s failure to inform was not an allegation of

“deception, fraud, or error.” See Iturribarria, 321 F.3d at 897.

      As a result, the BIA failed provide a reasoned explanation with regard to

whether the IJ committed error when the IJ failed to inform Huelgas that he may

have been eligible for relief from removal. See Movsisian v. Ashcroft, 395 F.3d
1095, 1098 (9th Cir. 2005) (noting that the BIA “abuses its discretion when it fails

to provide a reasoned explanation for its actions”). “Without knowing the basis of

the BIA’s decision, we cannot conduct a meaningful review” of it. Delgado v.


                                           3
Holder, 648 F.3d 1095, 1108 (9th Cir. 2011) (en banc). We therefore remand to

the BIA so that it can provide a reasoned decision.

2.    We agree with the government that the BIA also failed to provide a reasoned

decision with regard to (a) whether Huelgas demonstrated due diligence in filing

the motion to reopen, and (b) whether the IJ’s failure properly to advise Huelgas of

possible grounds for relief prejudiced him. Therefore, we also remand these

issues. See Movsisian, 395 F.3d at 1098.1

      PETITION FOR REVIEW GRANTED; REMANDED.




      1
         In light of our disposition, we need not address Huelgas’s remaining issues
raised on appeal.
                                          4